Loring, J.
By virtue of a reservation in the deed, the plaintiff had a life estate in the dwelling-house and the land belonging thereto, including at least the land under it. The provision in the reservation, that the grantor’s right of occupation should be “ free of any rent or charge for taxes or otherwise,” may have the effect of enabling her to recover from the grantee any sum which she has to pay by way of taxes or otherwise while she occupies the estate; but it does not change the nature of the interest or estate reserved to her by the deed.
The taxes on the dwelling-house and land belonging to it were legally assessed to the plaintiff, who, as owner of a life estate in possession, was the owner thereof within Pub. Sts. c. 11, § 18.
It appears that the plaintiff was taxed, not only for the land in which she had a life estate but for the land owned by the' Ella Reed Home; since a portion of the taxes were properly assessed to the plaintiff, her remedy, and her only remedy, was a petition for abatement of so much thereof as should have been assessed to the Home. Kelley v. Barton, 174 Mass. 396.
This conclusion is no way modified by the testimony of the plaintiff that she occupied the dwelling-house as president of the Ella Reed Home. It was not pretended that the plaintiff had released her life estate to the Ella Reed Home, which had the remainder in the dwelling-house, so as to make the Ella Reed Home the sole owner of the house. For that reason, the only effect that can be given to this testimony of the plaintiff is that the Ella Reed Home was occupying the dwelling-house by virtue of some permission or lease given »to the Home by her as the legal owner thereof for her life. In such a case, the property does not become exempt from taxation as property of a charitable institution under Pub. Sts. c. 11, § 5, cl. 3. Real estate, occupied by a charitable institution for the purpose for which it was in cor*296porated but owned by a third person, is not exempt from taxation.
It follows that both rulings requested were rightly refused, and the entry must be judgment for the defendant affirmed.